Citation Nr: 0723165	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-15 194	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for sinusitis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) secondary to medications taken for 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In support of his claims, the veteran testified at a 
videoconference hearing in August 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.

The Board is remanding the claim for service connection for 
GERD, which the veteran clarified during his hearing he is 
alleging is secondary to medications taken for service-
connected disability - not a condition directly incurred in 
service.  The remand will be via the Appeals Management 
Center (AMC) in Washington, DC.  The Board will go ahead and 
decide his claim for a higher rating for the sinusitis.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's sinusitis manifests with mild pressure-like 
tenderness over the maxillary and frontal sinuses, clear 
mucous discharge, and a nasal pattern, but clear, speech.  No 
crusting or purulent discharge was noted as of the last 
examination.  Neither three or more incapacitating episodes 
requiring prolonged antibiotic treatment nor six or more non-
incapacitating episodes per year is shown.


CONCLUSION OF LAW

The requirements are not met for an initial rating higher 
than 10 percent for sinusitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic 
Code (DC) 6510 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
requirements apply to all five elements of a 
service connection claim:  1) veteran status, 2) existence of 
a disability, 3) a connection between the veteran's service 
and the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction 
(which, here, is the RO).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006); and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when a claim has been proven, the purpose of 
section 5103(a) notice has been satisfied and notice under 
its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of his 
underlying claim - including in this particular instance as 
it relates to the downstream disability rating and effective 
date elements.  Moreover, in Sanders v. Nicholson, 487 F.3d 
881 (2007), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to demonstrate the error was 
harmless.

In this case, March and October 2004 RO letters provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his initial underlying claim for 
service connection, as well as what information and evidence 
he needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claim.  
And after the RO granted service connection for sinusitis in 
the November 2004 decision at issue, and sent him a 
Dingess/Hartman letter in March 2006 informing him how the 
downstream disability rating and effective date are assigned 
and the type evidence impacting those determinations, the RO 
readjudicated his downstream claim for a higher initial 
disability rating in the April 2006 SOC.  Thus, all notice 
requirements were met.  38 U.S.C.A. § 5103(a), 5104, 7105; 
see Dingess/Hartman, 19 Vet. App. at 493; Prickett, 20 Vet. 
App. at 376.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA treatment records from the facility 
he identified, and the transcript of his videoconference 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  But 
in Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
veteran's sinusitis.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as a 
"staged" rating.  Fenderson, 12 Vet. App. at 126.




Analysis

Historically, a June 1979 rating decision granted service 
connection for the residuals of a nose fracture, status post-
operative, effective September 1978.  A September 1989 rating 
decision granted service connection for associated numbness 
and the veteran's loss of his sense of smell.  He and his 
representative asserted at the hearing that his sinusitis 
symptoms warrant the maximum 50 percent rating.  Transcript, 
p. 5.  The Board, however, disagrees.

The veteran described his primary symptoms as very thick 
excretion, crusting and runny nose, and extreme headaches.  
He said his symptoms are not merely seasonal, but are present 
throughout the year.  And on a scale of 1 to 10, he assessed 
his level of pain as 10/10.  Transcript, pp. 4-5, 8-9.

The General Rating Formula for Sinusitis (Codes 6510 through 
6514) provides that, following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 50 
percent rating is to be assigned. A 30 percent evaluation is 
warranted where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  When there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 10 percent rating is for assignment.  
A zero percent evaluation is appropriate for sinusitis 
detected by x-ray only.  Note:  An incapacitating episode of 
sinusitis means one requiring bed rest and treatment by a 
physician.



The October 2004 examination report reflects that the veteran 
described his symptoms as chronic daily sinusitis involving 
the maxillary, right greater than left, headaches, and that 
Flonase, nasal saline, and Guaifenesin are prescribed 
for treatment.  The examiner specifically noted only "at 
least" one course of oral antibiotics a year for sinusitis, 
and also noted there was no allergy involvement.  
Incapacitating episodes were reported as several days of 
bedrest a year, mostly in the winter.

Physical examination revealed the nostrils as grossly 
similar.  There was mild pressure-like tenderness over the 
maxillary and frontal sinuses, but no purulent discharge on 
examination or crusting.  The veteran's mucous discharge was 
clear.  The diagnosis was status post nasal fracture, status 
post septoplasty, polypectomy and Caldwell Luc procedure.  
The examiner indicated the veteran has chronic sinusitis 
requiring daily nasal medication and at least once-a-year 
oral antibiotic procedure.  The examiner also observed the 
veteran has a nasal speech pattern, but that he speaks quite 
clearly, and that he also has maxillary numbness from the 
surgery.  Also referenced was an April 2002 assessment 
reflected in the veteran's VA outpatient records.

The findings on examination do not show the veteran's 
sinusitis is severe enough to warrant a rating higher than 10 
percent.  38 C.F.R. § 4.7.  Contrary to his assertions at his 
hearing, the VA examiner did not observe crusting or purulent 
discharge.  And the Board's review of the veteran's 
outpatient records from 1998 do not contradict the findings 
at the 2004 examination or show his sinusitis to have 
manifested with even six non-incapacitating episodes.  
Parenthetically, the Board is fully mindful that only those 
treatment records dating from January 2003 and afterwards are 
relevant to this claim, as the veteran's current claim was 
received by the RO in January 2004.  See 38 C.F.R. 
§ 3.400(o).  But the Board mentions the earlier records as 
reflective of the documented history of his symptoms.



As alluded to, the veteran asserted during his hearing that 
his symptoms were constant.  And, indeed, the 2004 VA 
examiner confirmed the sinusitis is chronic, but this is not 
tantamount to receiving a 30 percent or higher rating.  The 
Board's review of the veteran's treatment records from 2003 
to 2005 shows only three 
non-incapacitating episodes between November 2003 and 
November 2004, and no more than two at other times during 
2003.  Further, the treating VA doctors described the 
veteran's symptoms as mild.  While their characterization of 
the condition's severity is not, in and of itself, entirely 
dispositive of the claim for a higher rating, it is 
nonetheless probative evidence to be considered in making 
this important determination.  38 C.F.R. §§ 4.2, 4.6.  The 
April 2002 assessment referred to, which documents the 
veteran's most symptomatic flare-up of his sinusitis in 
recent years, indicates he was treated with a short course of 
antibiotics in December 2001, and with a 10-day regimen of 
Augmentin in February 2002.  Moreover, he had required only 
two regimens of antibiotics during the prior two years.

Also significant is that the treatment notes of the veteran's 
current VA doctor show the veteran has consistently given a 
history of three or more incapacitating episodes a year and 
indicated, in total, he experiences about 50 episodes a year, 
as reflected in an October 2005 note.  But the evaluating 
doctor did not then objectively confirm this history, only 
reported it as told by the veteran.  Cf. LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

So even accepting the veteran's assertions that he 
experiences non-incapacitating episodes characterized by 
chronic headaches and pain, the medical evidence of record 
does not show he has purulent discharge or crusting along 
with those symptoms.  Thus, the Board must find that his 
sinusitis is best rated at the 
10-percent level.  38 C.F.R. §§ 4.7, 4.97, DC 6510.  Further, 
there is no medical evidence of speech or voice impediment or 
allergic or vasomotor rhinitis, so there is no basis for 
consideration of a higher rating under either DC 6516 or 
6522.



The veteran has a separate 10 percent rating (hence, 
additionally compensated) for the loss in his sense of smell, 
partial loss of sense of taste, and facial and gingival 
numbness.  He also has a separate 10 percent rating for the 
interference in his breathing space and oral scarring, i.e., 
nasal obstruction.  And all of these disabilities, including 
his sinusitis, stem from the same incident in service - 
fracturing his nose.  So, in total, he has a 30 percent 
overall rating for resulting disability - not just the 10 
percent specifically assigned for his sinusitis.  
See 38 C.F.R. § 4.25, the Combined Ratings Table.  The Board 
further notes that the November 2004 rating decision at issue 
also granted a total disability rating on the basis of 
individual unemployability (TDIU), so the veteran is 
receiving still additional compensation for that.

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the sinusitis, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
sinusitis is denied.


REMAND

As already alluded to, the veteran and his representative 
clarified at the hearing that his claim for service 
connection for GERD is predicated on a secondary relationship 
to the medications taken for service-connected disability 
(his low back disability, in particular), not on the premise 
he directly incurred the GERD in service.  See 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995) indicating 
service connection is permissible on this secondary basis if 
a service-connected disability (including, here, treatment 
for it with medication) either caused or chronically 
aggravated the GERD.

Records, however, show the RO has only adjudicated this claim 
on the basis of direct incurrence in service.  In fairness to 
the RO, the veteran's informal claim included GERD among the 
conditions for which he requested increased ratings, 
and there was no mention of this purported secondary cause-
and-effect relationship to otherwise support an underlying 
claim for secondary service connection.  In any event, it 
would be potentially prejudicial to him for the Board to 
consider this additional issue in the first instance, that 
is, prior to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  So the RO must be given this initial opportunity.

Also during the hearing the veteran said his VA doctor is 
willing, if asked, to provide a supporting medical nexus 
opinion confirming the GERD resulted from taking medications 
to treat service-connected disability.  Consequently, the 
veteran must be given the opportunity to submit this 
additional evidence, or have VA obtain it for him, as there 
is no indication this doctor has been asked to comment on 
whether he believes this claim has merit.  38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

It would also be helpful in deciding this claim to have the 
veteran examined for an additional VA opinion concerning this 
purported relationship, especially in the event he is unable 
to obtain an opinion from his primary care physician.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board further notes that the veteran has not received the 
requisite VCAA notice for establishing his entitlement to 
service connection for the GERD on a secondary basis.  So the 
RO (AMC) needs to send him an additional letter explaining 
this.



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA letter 
specifically addressing his claim for 
secondary service connection for GERD, that 
is, on the premise it is proximately due to, 
the result of, or aggravated by medications 
taken to treat service-connected disability, 
including notice of the downstream disability 
rating and effective date elements of this 
claim, as required by Dingess/Hartman.

2.  Ask the veteran to submit a statement 
from his VA physician who believes the GERD 
resulted from medications taken to treat 
service-connected disability, including a 
discussion of the rationale for the opinion.  
If the veteran would like VA to request this 
supporting statement for him, have him 
provide the necessary information.

3.  Schedule the veteran for a VA examination 
to obtain a medical opinion indicating the 
likelihood (very likely, as likely as not, 
unlikely) the GERD is proximately due to, 
the result of, or permanently aggravated by 
taking medications to treat service-connected 
disability - and, in particular, 
the low back disability.  The examiner must 
discuss the rationale of the opinion, whether 
favorable or unfavorable.

3.  Then readjudicate the veteran's claim for 
service connection for GERD (on a secondary 
basis) in light of the additional evidence.  
If this claim is not granted to his 
satisfaction, send him and his representative 
a SSOC and give them the opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


